 Case 1:18-cv-01599-MN Document 61 Filed 12/17/19 Page 1 of 4 PageID #: 2339




                          IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF DELAWARE

 BEST MEDICAL INTERNATIONAL, INC.,                  )
                                                    )
                 Plaintiff,                         )
                                                    )
        v.                                          )   C.A. No. 18-1599-MN
                                                    )
 VARIAN MEDICAL SYSTEMS, INC. and                   )
 VARIAN MEDICAL SYSTEMS                             )
 INTERNATIONAL AG,                                  )
                                                    )
                 Defendants.                        )


               DEFENDANTS’ UNOPPOSED MOTION TO ISSUE LETTERS
                  OF REQUEST FOR INTERNATIONAL DISCOVERY

       Pursuant to 28 U.S.C. § 1781, Federal Rule of Civil Procedure 28(b), and the Convention

of 18 March 1970 on the Taking of Evidence Abroad in Civil or Commercial Matters (the

“Hague Evidence Convention”), defendants Varian Medical Systems, Inc. and Varian Medical

Systems International AG (collectively “Varian”) respectfully request that the Court issue the

attached letters of request (Exhibits A through G). Plaintiff does not oppose this request. In

support of its motion, Varian waives its opening brief and states as follows:

       1.       Under 28 U.S.C. § 1781, international requests for legal assistance may be made

by “the transmittal of a letter rogatory or request directly from a tribunal in the United States to

the foreign or international tribunal . . . .” 28 U.S.C. § 1781(b)(2). The Hague Evidence

Convention also authorizes judicial authorities in member countries (like the United States) to

issue letters of request to authorities in other member countries:

             In civil or commercial matters a judicial authority of a Contracting State
             may, in accordance with the provisions of the law of that State, request the
             competent authority of another Contracting State, by means of a Letter of
             Request, to obtain evidence, or to perform some other judicial act.
 Case 1:18-cv-01599-MN Document 61 Filed 12/17/19 Page 2 of 4 PageID #: 2340




Hague Evidence Convention, Art. 1. And Federal Rule of Civil Procedure 28(b) authorizes

district courts to issue letters of request to take depositions in other countries “on appropriate

terms after an application and notice of it[.]” Fed. R. Civ. P. 28(b)(2).

       2.      Requests for international legal assistance are appropriate where the recipients

“are not parties to the lawsuit, have not voluntarily subjected themselves to discovery, are

citizens of [another country], and are not otherwise subject to the jurisdiction of the Court.”

Tulip Computers Int’l B.V. v. Dell Computer Corp., 254 F. Supp. 2d 469, 474 (D. Del. 2003)

(issuing letter of request to the Netherlands). The burden to establish the need for letters of

request “is not great, . . . since the ‘[Hague Evidence] Convention procedures are available

whenever they will facilitate the gathering of evidence by the means authorized in the

Convention.’” Id. (quoting Societe Nationale Industrielle Aerospatiale v. U.S. Dist. Ct. for S.

Dist. Iowa, 482 U.S. 522, 541 (1987)).

       3.      “Courts ‘routinely issue such letters where the movant makes a reasonable

showing that the evidence sought may be material or may lead to the discovery of material

evidence.’” Compagnie des Grands Hotels d’Afrique S.A. v. Starman Hotel Holdings LLC, C.A.

No. 18-654-RGA, 2019 U.S. Dist. LEXIS 117054, at *4 (D. Del. July 15, 2019) (quoting

Netherby Ltd. v. Jones Apparel Grp., No. 04 Civ. 7028 (GEL), 2005 U.S. Dist. LEXIS 9769, at

*1 (S.D.N.Y. May 18, 2005)); see also Abbott Labs. v. Teva Pharm. USA, Inc., C.A. No. 02-

1512-KAJ, 2004 U.S. Dist. LEXIS 13480, at *8 (D. Del. July 15, 2004) (issuing letter of request

to France where requests were narrowly tailored to obtain relevant information). The same

standard applies to letters of request directed to non-member countries. See, e.g., Netherby, 2005

U.S. Dist. LEXIS 9769, at *1 (applying this standard to a letter of request to Canada, which is

not a signatory to the Hague Evidence Convention). Questions of overbreadth should generally




                                                  2
 Case 1:18-cv-01599-MN Document 61 Filed 12/17/19 Page 3 of 4 PageID #: 2341




be addressed by the foreign judicial authorities, not the issuing court. Tulip, 254 F. Supp. 2d. at

475 (noting that “if [the] document requests are overly broad under the law of the Netherlands,

. . . then the requests will presumably be narrowed by the appropriate judicial authorities in the

Netherlands before any documents are produced”) (citing Aerospatiale, 482 U.S. at 542).

       4.      The letters of request attached as Exhibits A through G are directed to the central

authorities of five countries: Canada, France, Germany, the Netherlands, and the United

Kingdom. All but Canada are signatories to the Hague Evidence Convention. See Hague

Evidence Convention Status Table, available at https://www.hcch.net/en/instruments/

conventions/status-table/?cid=82 (last visited December 5, 2019). And as noted above, the

applicable legal standard is the same for non-signatory countries like Canada. See Netherby,

2005 U.S. Dist. LEXIS 9769, at *1.

       5.      The requests are narrowly tailored, and seek the production of specific categories

of documents and deposition testimony regarding prior art medical treatment systems. These are

complex systems, and public-facing documents often do not fully describe the precise ways in

which they operate. Likewise, public documents (like journal articles) rarely provide the

information needed to establish that a prior art system meets the requirements of 35 U.S.C.

§ 102. Moreover, the documents requested are from 2003 and earlier, making them less likely to

have been widely disseminated on the Internet (and unlikely to still exist in an accessible public

form). Without having access to internal documents and deposition testimony regarding these

systems, Varian will therefore lose access to valuable—and potentially invalidating—prior art.

Thus, the requested documents and testimony are directly and materially relevant to Varian’s

invalidity defenses, and the attached letters of request are the only mechanism by which Varian

can obtain them.




                                                 3
 Case 1:18-cv-01599-MN Document 61 Filed 12/17/19 Page 4 of 4 PageID #: 2342




       6.      Because the letters of request seek the production of evidence that is materially

relevant to Varian’s invalidity defenses, and the information is in the possession of entities

outside the Court’s jurisdiction, Varian respectfully submits that it has met its burden to show

that the letters of request should be issued. See Compagnie des Grands Hotels d’Afrique, 2019

U.S. Dist. LEXIS 117054, at *4; Netherby, 2005 U.S. Dist. LEXIS 9769, at *1.

       WHEREFORE, Varian respectfully requests that the Court sign and seal the letters of

request attached as Exhibits A through G, so that Varian can have them translated (where

applicable) and delivered to the appropriate authorities.

                                                     /s/ David M. Fry
                                                     John W. Shaw (No. 3362)
                                                     David M. Fry (No. 5486)
                                                     Nathan R. Hoeschen (No. 6232)
                                                     SHAW KELLER LLP
                                                     I.M. Pei Building
                                                     1105 North Market Street, 12th Floor
                                                     Wilmington, DE 19801
 OF COUNSEL:                                         (302) 298-0700
 Leo L. Lam                                          jshaw@shawkeller.com
 Ryan K. Wong                                        dfry@shawkeller.com
 Justina Sessions                                    nhoeschen@shawkeller.com
 Julia L. Allen                                      Attorneys for Defendants
 José L. Martinez
 Kristen Lovin
 KEKER, VAN NEST & PETERS LLP
 633 Battery Street
 San Francisco, CA 94111
 (415) 391-5400

 Joseph A. Greco
 BECK, BISMONTE & FINLEY, LLP
 150 Almaden Blvd.
 10th Floor
 San Jose, CA 95113
 (408) 938-7900

 Dated: December 17, 2019




                                                 4
